UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8113



In Re: STANTON MAURICE HOFFMAN,

                                                        Petitioner.




        On Petition for Writ of Mandamus. (CA-94-71-MU)


Submitted:   September 20, 1996          Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Stanton Maurice Hoffman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanton Hoffman brought this mandamus petition seeking an

order compelling the United States District Court for the Western

District of North Carolina to act on several pending motions in

Hoffman's 42 U.S.C. § 1983 (1994) action. Because we note that the

district court acted on each of these motions during the pendency
of this petition, Hoffman is not entitled to a writ of mandamus.

     Hoffman also petitions this court to rescind the district

court's stay of discovery and appoint Hoffman counsel to aid his

cause. With respect to these requests, Hoffman has not met the
heavy burden of showing that he has a clear right to the relief he

seeks and that there are no other adequate avenues of relief. See
Mallard v. United States Dist. Court, 490 U.S. 296, 309 (1989).

Accordingly, we grant leave to proceed in forma pauperis, but deny

the petition for writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the Court and argument would not aid the deci-

sional process.




                                                   PETITION DENIED




                                2